Title: From George Washington to William Heath, 6 May 1781
From: Washington, George
To: Heath, William


                        Dear Sir
                            Head Quarters New Windsor May 6th 1781
                        
                        Your favor of yesterday has been handed to me—You will be persuaded, that, at the same time, I sympathise
                            sincerely with you, in your illness—I am by no means pleased with the unreasonable long absence of the General Officers,
                            which has rendered your presence with the Army hitherto indispensably necessary.
                        I have read the Proceedings of the Court Martial, and would have the sentences approved, which you will be
                            pleased to do in your Orders—The Proceedings are returned herewith. I am Dear Sir with very great esteem Your Most
                            Obedient & Hble Servant
                        
                            Go: Washington
                        
                    